ON REHEARING.
PER CURIAM.
There was no error in that part of the oral charge of the court recited in the first exception. It is not liable to the criticism suggested, that it excludes from consideration all evidence save that introduced by the defendant in rebuttal of the presumption of malice, as the presumption is stated to exist only “provided the killing is shown to have been without legal justification or excuse.”
There was no error in that part of the oral charge recited in the second exception. — Code of 1907, § 7090; Clarke v. State, 117 Ala. 1, 8, 23 South. 671, 67 Am. St. Rep. 157; Parnell v. State, 129 Ala. 7, 15, 16, 29 South. 860; Lewis v. State, 96 Ala. 6, 10, 11 South. 259, 38 Am. St. Rep. 75; Cates v. State, 50 Ala. 166, 168; Hampton v. State, 45 Ala. 82, 84.
There is no merit in the contention that the venue was not proved. The witness William Gibson states that “he Avas killed in this county and state.” As the case was tried at Tuscumbia, the county seat of Colbert county, the testimony of this Avitness cannot mean anything but that the killing was in Colbert county.
The judgment of the court is reversed, and the cause remanded.
Reversed and remanded,
Dowdell, C. J., and Simpson, Anderson, Mayfield, and Sayre, JJ., concur. McClellan and Somerville, JJ., dissent.